UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-50300
                          Summary Calendar
                       _____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

         ANA MARIA PARADA, also known as Ana Maria Prada,

                                                Defendant-Appellant.


           Appeal from the United States District Court
                 for the Western District of Texas
                       (EP-00-CR-1572-ALL-H)

                         November 13, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ana Maria Parada appeals her conviction for possession with

intent to distribute marijuana and importation of marijuana.    The

marijuana was found in her automobile at a port of entry.    Parada

maintains the rebuttal testimony of Customs Officer Scott — that,

at the port of entry a week before her arrest, he saw her driving

the same automobile in which she was arrested — violated:     FED R.

EVID. 608(b) because it amounted to extrinsic evidence of a specific

instance of conduct for impeachment purposes; and FED. R. EVID.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
404(b) because it amounted to evidence of a prior attempt to

smuggle marijuana to prove her character in order to show action in

conformity therewith.    “We review evidentiary rulings for abuse of

discretion.”     United States v. Baptiste, 264 F.3d 578, 590 (5th

Cir. 1997); see FED. R. EVID. 103.

     Officer Scott’s rebuttal testimony (direct examination) that

he saw Parada driving the vehicle a week before her arrest was not

admitted to prove Parada’s character in order to show action in

conformity with it.     Rather, it was presented to impeach Parada’s

testimony that another person had given her the vehicle the day of

her arrest, and the district court so limited the use of the

testimony.     Moreover, Officer Scott’s statement that he did not

conduct a sufficiently thorough inspection of the vehicle the first

time he saw Parada in it did not constitute evidence that Parada

had smuggled marijuana previously. Rule 404(b) was inapplicable to

Officer Scott’s testimony.

     “Relevant extrinsic evidence is admissible to contradict and

possibly disprove a witness’s testimony about a material issue of

the case.”     United States v. Lopez, 979 F.2d 1024, 1034 (5th Cir.

1992), cert. denied, Ozuna Ramirez v. United States, 508 U.S. 913

(1993).      Contradiction evidence is not governed by Rule 608(b);

rather, it is governed by the general standards of Rule 403.

Lopez, 979 F.2d at 1033-34.    Relevant evidence “may be excluded if

its probative value is substantially outweighed” by, inter alia,


                                   2
the “danger of unfair prejudice”.         FED. R. EVID. 403.

      Officer Scott’s testimony on direct examination contradicted

Parada’s testimony concerning         material issues:          knowledge and

intent.       Officer Scott did not indicate explicitly that he

believed Parada was committing a criminal offense when she drove

across the border a week before her arrest; his statement that he

did   not   adequately    inspect   the   vehicle   was   not    sufficiently

prejudicial as to substantially outweigh the relevance of his

testimony.

      To the extent that Parada’s contentions are based on the

subsequent answers Officer Scott gave on cross-examination, Parada

invited any error.       “[W]hen injection of inadmissible evidence is

attributable to the actions of the defense, the defense cannot

later object to such ‘invited error’”.              See   United States v.

Raymer, 876 F.2d 383, 388 (5th Cir.), cert. denied, 493 U.S. 870

(1989) (citation omitted).

                                                                  AFFIRMED




                                      3